Citation Nr: 1508096	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disability claimed as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a low back disability claimed as secondary to service-connected left knee disability.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right leg disability claimed as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a right leg disability claimed as secondary to service-connected left knee disability.

5.  Entitlement to service connection for a right shoulder disability claimed as secondary to service-connected left knee disability.

6.  Entitlement to service connection for left hip disability claimed as secondary to service-connected left knee disability.

7.  Entitlement to service connection for headaches, claimed as secondary to service-connected left knee disability.

8.  Entitlement to a rating in excess of 30 percent for left knee disability.

9.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 1985. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On the July 2009 substantive appeal, the Veteran requested a Travel Board hearing.  In a subsequent July 2009 correspondence, the Veteran requested a videoconference hearing.  In a November 2014 letter, the Veteran was notified that she had been scheduled for a videoconference hearing on December 17, 2014 at 9:00 am.  The letter was sent to her most recent address on record and was not returned as undeliverable.  The Board notes, the Veteran failed to appear at the scheduled hearing, and has not provided a reason as to her failure to appear.  Consequently, the Veteran's request for a Board videoconference hearing is deemed withdrawn.

As regards to characterization of the new and material issues and service connection issues on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims have been received and, in view of the Board's favorable disposition on the Veteran's request to reopen the claims on appeal, the Board has characterized the first 4 issues on appeal as encompassing both matters as set forth on the title page.

The April 2007 rating decision also denied the Veteran's claims for a psychiatric disability to include anxiety and posttraumatic stress disorder (PTSD); the Board observes however, a June 2014 rating decision granted service connection for PTSD and anxiety, effective from May 5, 2006 (the date of the original claim).  As such is a full grant of the benefits sought on appeal, these issues are no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board has reopened the matters on appeal and the reopened claims as well as all remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied service connection for right leg and a back condition; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.
2.  Evidence associated with the record since the March 1998 RO denial of the claims for service connection for right leg and a back condition includes new evidence that relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied service connection for right leg and low back conditions is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2.  The additional evidence presented since the March 1998 rating decision is new and material, and the claims for service connection for right leg and low back disorders, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  The Board notes, however, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In a March 1998 rating decision, the RO denied the Veteran's claims for service connection for right leg and back disabilities as secondary to the service-connected left knee disability.  The RO essentially denied the claims because there was no evidence of right leg or back diagnoses.  The Veteran failed to initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the March 1998 rating decision became final.  38 U.S.C.A. § 7105(c). 

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, while it appears additional service records have been uploaded to the electronic file, such evidence was previously of record and does not offer relevant information with regards to the Veteran's right leg and low back disabilities.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claims.

Additional evidence has been associated with the claims file since the March 1998 rating decision, including additional private treatment records; VA treatment records, to include an August 2006 treatment record and X-ray that documents degenerative joint disease to the lumbar spine and right hip arthralgia with pain on rotation and pain in the groin; statements from the Veteran that her service-connected left knee disability affects her right leg/hip and low back. 
Thus, as the additional lay and medical evidence indicates that the Veteran has current right leg and low back pathology/diagnoses; and there is a possibility that such disorders are related to her service-connected left knee disability, the evidence submitted since the March 1998 rating decision is new and material as it is not redundant of evidence already in the record in March 1998 and relates to the unestablished fact of whether the Veteran's current right leg and low back disabilities are related to service-connected left knee disability.  See 38 C.F.R. § 3.156(a).  Accordingly, the matters of entitlement to service connection for right leg and low back disabilities are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for low back disability claimed as secondary to service-connected left knee disability, is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for right leg disability claimed as secondary to service-connected left knee disability, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Reopened and secondary service connection claims

The Veteran contends that her service-connected left knee disability has resulted in her low back, right leg/hip, left hip, and right shoulder disabilities.  Indeed in her September 2007 notice of disagreement, she indicated that her left knee gives out and she frequently falls injuring her low back, right leg/hip, left hip, and right shoulder.  The Veteran is competent to describe subsequent injuries to these areas after falling due to her service-connected left knee.  She has not yet been afforded a VA examination with respect to these disabilities, and the Board finds that a medical opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a remand is required in order to afford the Veteran a VA examination so as to determine whether her low back, right shoulder, right leg/hip, and left hip disabilities are secondarily caused or aggravated by the Veteran's service-connected left-knee disability.

Relevant to the chronic headache disability claim, the Board observes that the Veteran has also indicated that her service-connected left knee disability caused her headache disability.  The Board also observes that an October 1980 service treatment record documents a diagnosis of tension headaches.  Moreover, March 2006 and August 2006 VA treatment records documents the Veteran's treatment for headaches.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here, as service treatment records document the Veteran's in-service complaint and treatment for headaches, and postservice treatment records show current treatment for headaches, the Board finds that a VA examination and opinion is necessary in order to determine the etiology of the Veteran's headache disability.  See McLendon, supra.

Increased and initial ratings-left knee

Relevant to the Veteran's increased rating claim, the Veteran seeks higher ratings for her left knee disability.  The Veteran was last afforded a VA examination to assess the current severity of her left knee in July 2006.  The Board finds that this examination is inadequate as it is almost nine years old.  A new orthopedic examination is required to assess the current severity of the left knee disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).


Additional evidence

Finally, VA is required by the VCAA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  As this case is being remanded for additional development, the AOJ must again take appropriate steps to gather any newly generated VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if she has any additional evidence that should be obtained relevant to her left knee, low back, right shoulder, bilateral hips, and headaches.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file, any outstanding VA treatment records relevant to the Veteran's left knee, low back, right shoulder, right and left hip, and headache disabilities dated from July 2013 to the present.

3.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her low back, right shoulder, right and left hip disabilities.  The electronic file and a copy of this Remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect review of these items.  The examiner should answer the following question:

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's low back, right shoulder, right and left hip disabilities (a) were caused, or (b) have been aggravated (worsened beyond the natural progression) by her service-connected left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.

4.  The examiner should also address the current level of severity of the Veteran's service-connected left knee disability.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's left knee disability, including limitation of motion and instability. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.
5.  The AOJ should also schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her headache disability.  The electronic file and a copy of this Remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect review of these items.  The examiner should answer the following questions:

A.  Does the Veteran have a headache disability?

B.  Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability had its onset during the Veteran's period of active duty service; or, was such caused by any incident or event that occurred during her period of service? 

C.  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by her service-connected left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.

6.  After completing the above actions, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


